ITEMID: 001-73081
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MALISIEWICZ-GĄSIOR v. POLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 10;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 7. The applicant was born in born in 1950. She is a choreographer and lives in Łódź, Poland.
8. On 10 June 1992 at 11 p.m. Mr Andrzej Kern, at that time the Deputy Speaker of the Sejm, made a formal notification of the commission of an offence (zawiadomienie o popełnieniu przestępstwa) to the Łódź Regional Prosecutor, E.S., alleging that the applicant and her husband had kidnapped his 17-year-old daughter, M.K. The applicant submitted that the allegation was false as M.K. had in fact run away from home and had only been accompanied by the applicant’s son who had been her boyfriend for a long time. M.K. had previously run away from home on several occasions because of conflicts with her parents. Prosecutor E.S., who – according to the applicant – was a friend of Mr Kern, immediately instructed the Łódź Deputy Regional Prosecutor E.C. to take charge of the case.
9. On the same day, i.e. 10 June 1992, the prosecutor E.C. signed a warrant authorising the search of the applicant’s flat. The warrant was intended to search the flat for M.K. and for drugs. On 11 June 1992 prosecutor E.C. signed an order allowing the tapping of the applicant’s telephone.
10. On 11 June 1992 at 1 a.m. the applicant’s husband went to his cottage situated in the suburbs of Łódź. He was arrested by police officers who then searched the cottage. Prosecutor E.S. and Mr Kern were present at the scene. Subsequently, the applicant’s husband was taken to the Łódź Regional Police Station, where he was detained overnight.
11. On 11 June 1992 at 4 a.m. police officers searched the applicant’s flat in her presence. However, they did not find either M.K. or drugs. The police officers advised the applicant that her husband had been detained and served her with a summons to report on the same day at 12 noon to the Regional Police Station for questioning.
12. In the morning of 11 June 1992 the applicant’s husband was taken handcuffed to the premises of the regional prosecution service. He was questioned by prosecutors E.S. and E.C.. Mr Kern was present during the questioning. The applicant’s husband was released after the questioning.
13. The applicant failed to report for questioning on 11 June 1992. She submitted to the police a letter explaining that she had to care for her daughter who was ill. Subsequently, the applicant failed to report for questioning on 15 and 17 June 1992. On 23 and 24 June 1992 police officers tried to serve a summons on the applicant, but could not find her at her place of residence.
14. On 25 June 1992 prosecutor E.C. charged the applicant with kidnapping and signed an arrest warrant for her. Prosecutor E.C. also charged the applicant’s son with kidnapping.
15. On 29 June 1992 the applicant was taken into custody. She was detained in the Łódź prison hospital, apparently in the psychiatric ward.
16. On 1 and 2 July 1992 the applicant was questioned by prosecutor E.C. She was also confronted with Mr Kern.
17. In the afternoon of 2 July 1992 the applicant was released from detention.
18. On 30 June 1992 the applicant applied for a transfer of her case to a prosecutor who worked outside the Łódź region. On 4 August 1992 the Ministry of Justice advised her that the application had been allowed and that her case had been taken over by the Poznań Regional Prosecutor R.G.
19. On 16 September 1992 prosecutor R.G. decided to discontinue the criminal proceedings against the applicant and her son. He considered that they had not kidnapped M.K. The prosecutor referred to the statement taken from M.K. who testified that it had been her decision to run away from home and that she had asked the applicant’s son to accompany her.
20. Mr Kern and his wife lodged appeals against the decision to discontinue the criminal proceedings against the applicant and her son, but on 15 February 1993 prosecutor B.M. of the Ministry of Justice dismissed them. The prosecutor considered that the allegations of kidnapping were groundless.
21. The case concerning the alleged kidnapping of M.K. received wide coverage in the media.
22. In 1993 the applicant stood as an independent candidate in the parliamentary elections.
23. On 22 August 1993 she published an article in the weekly newspaper “Angora”. The first half of the article, which was published in a section entitled “Preelection Pranks”, read as follows:
“WHY?
I am an independent candidate for the Senate, not connected to any ‘networks’, relations or obligations. The fact that I am described in the press and television as ‘a mother-in-law of M. K.’ probably shows that the authors cannot mention names since they use such a euphemism. It is not my achievement and it was not a result of my efforts that we have become a family with Mr Kern. It can be explained by my son and his wife, if it is important ...
In order to explain the origin of the idea of standing in the elections to the Senate I have to go back to the events which took place a year ago. At that time, I learned at my cost what the abuse of power meant! The Deputy Speaker of the Sejm at that time, directed by emotions and personal animosities, made the persons responsible for respecting the law – the Regional Prosecutor and his Deputy, and even the Minister of Justice – breach the law because of ‘the solidarity of colleagues’. I was arrested, detained in a psychiatric cell, my flat was provocatively searched for ‘drugs’, my telephone calls were tapped, a car damaged. After such compromising events, a politician of such a calibre in the West would have had to leave. But here he still felt good – and the Sejm decided not to dismiss him! I can imagine what sort of arrangements must have existed in the Sejm to make such a decision! I was so shocked by this that I was ready to go abroad as nothing could be changed. A turning point came when the President dissolved the Parliament. People started to telephone and write letters asking me to stand in the elections. They were saying that the events which had taken place a year ago showed that I could fight. I am convinced that I am not the only one touched by the breaches of the law committed by the representatives of ‘the new democracy’. However, the law is the same for everybody, regardless of whether somebody is in power or is ‘an ordinary man’. This fundamental rule of democracy must be respected!”
24. The second half of the article described the applicant’s ideas about working in the Senate.
25. On 5 September 1993 the applicant published in the same weekly the following article:
“ABOUT ME
The first years of my professional life were dedicated to art. As a dancer and a choreographer I worked with numerous theatres and cultural centres – both in Poland (among others the Łódź Grand Theatre), and abroad. I also worked as a pedagogue with children and young people. In 1981 I started to run a private business and presently I am a co-owner of a company ‘AVATAR’. I have two children: a 22year old son ... and a 6-year old daughter ..., my husband – Jan – is an actor. I did not belong to any political party. I did not participate actively in politics ...
In the summer of 1992 events took place which changed my attitude to the world. The abuse of authority, which I experienced, has made it impossible for me to stand idly on the sideline and watch people who should be the guardians of the law, breaking it ruthlessly for the sake of their private interests. After all, precisely that was done to me by the former Deputy Speaker of the Sejm, the former Minister of Justice, the former Regional Prosecutor and his former deputy.
It is not by chance that today for some malicious people it is not important that I am an independent candidate for the Senate but only that I can be called the mother-in-law of M. K. [in bold in original]. They are not interested in the fact that a year ago I was arrested groundlessly and imprisoned – purposely! – in a psychiatric cell, that my home was searched on the pretext of ‘looking for drugs’, that after my release I was followed, my telephone calls were tapped and my car damaged, causing me constant mental pressure! All this happened in a country in which a westernstyle democracy had just set in!
Today the Vice Minister of Justice sees ‘clear pressure brought by the Deputy Speaker Kern on the Łódź prosecution service’, and there are criminal proceedings pending against its former employees.
I am a strong person. I have endured... However, I do not want any other innocent person to suffer similar harassment. There must be justice and equality before the law – regardless of whether somebody is ‘the man in the street’ or the Deputy Speaker of the Sejm! I know that I can fight and win! I have remained independent! That is why I have decided to enter the political arena! [in bold in original].”
26. In election broadcasts on the Łódź local radio station on 6, 9 and 15 September 1993 the applicant made the following statement:
“A turning-point came last year. You remember that story, it was well-known in the whole of Poland, although I did not cause it. At that time, I realised to my cost what the abuse of power meant. The Deputy Speaker of the Sejm at that time, directed by emotions, made the Regional Prosecutor, his Deputy, and even the Minister of Justice breach the law because of the solidarity of colleagues. I was arrested, detained in a psychiatric cell, my flat was provocatively searched for drugs, my telephone calls were tapped, a car damaged. All this because the daughter of Mister Deputy Speaker decided to spend holidays with my son without her daddy’s permission. Until then I had thought that such behaviour had been possible only in the Stalinist era.”
27. In election broadcasts on the Łódź local television station on 13 and 16 September 1993 the applicant made the following statement:
“The abuse of authority, which I experienced, has made it impossible for me to stand on the sideline and idly watch people, who should be the guardians of the law, breaking it ruthlessly for the sake of their private interests. Precisely that was done to me by the former Deputy Speaker of the Sejm, the former Regional Prosecutor and his deputy. Today, there are criminal proceedings pending against them. I am a strong, enduring person, however I do not want any other innocent person to suffer similar harassment.”
28. On 27 September 1993 Mr Kern lodged with the Łódź District Court a private bill of indictment. He charged the applicant with seven counts of defamation (zniesławienie) under Article 178 § 2 of the Criminal Code. In particular, Mr Kern alleged that the applicant had published the above articles and had broadcast the above election statements “in order to debase in the public opinion the Deputy Speaker Andrzej Kern and to expose him to loss of the trust necessary to perform his public and political functions.”
29. The applicant was tried by the Skierniewice District Court between 22 May 1995 and 18 March 1996. On 19 March 1996 she was convicted for having made on television, radio and in the press, between 22 August and 16 September 1993, statements that “Mr Kern directed by emotions, made the Regional Prosecutor, his Deputy, and even the Minister of Justice breach the law because of the solidarity of colleagues” and that “today there are criminal proceedings pending against him”. The trial court considered that her publications and statements constituted a single continuous offence of defamation. By making the above statements, the applicant “defamed Andrzej Kern and made untrue allegations which could have debased the victim in the public opinion and exposed him to loss of the trust necessary to perform the functions of Deputy Speaker of the Sejm of the Republic of Poland and other public functions as well as to work as a lawyeradvocate”.
30. As regards the first statement that “Mr Kern directed by emotions, made the Regional Prosecutor, his Deputy, and even the Minister of Justice breach the law because of the solidarity of colleagues” the trial court considered that even though Mr Kern personally made a formal notification of the commission of an offence to the prosecutor E.C., nevertheless, the prosecutors E.S. and E.C. acted independently when they made their decisions concerning the applicant’s case. The court noted that it was the right of every citizen to lodge a request to prosecute somebody and, therefore, the applicant’s statement that it constituted “a breach of law for the private interest” had been untrue.
The court then examined the merits of the applicant’s allegations that she had been “arrested, detained in a psychiatric cell, [her] flat was provocatively searched for drugs, telephone calls were tapped, a car damaged.” The District Court established that warrants given by the prosecutor to arrest her, search her flat and tap her telephone calls were given in accordance with the law, however, it acknowledged that the prosecutor should have considered other preventive measures then arrest in order to interrogate the applicant. In sum, the court found as unsubstantiated the allegation that Mr Kern suggested, ordered, or in other manner “made the prosecutor to give decision to detain the applicant on remand”.
31. With respect to the statement broadcast on 13 and 16 September 1993 the court observed that: “between 22 August and 16 September 1993 there were no criminal proceedings pending against Andrzej Kern. In fact, the criminal proceedings against him were initiated only on 22 December 1993. On that date he was charged with having committed against M. K. a crime described in Article 168 of the Criminal Code. The victim filed written information about that crime on 11 October 1993 ...”
32. The trial court concluded that there was no evidence that while the applicant made the statements in question she “had a belief based on a wellfounded basis that the allegations were true and that she was defending a socially justified interest”.
34. The applicant appealed to the Skierniewice Regional Court against her conviction. On 18 November 1997 the court gave a judgment in which it upheld her conviction but changed the sentence. The applicant’s prison term was lowered to one year suspended for three years. She was ordered to pay for the publication of the judgment in one national daily and the announcement containing her apologies in the weekly “Angora”. Moreover, the applicant was ordered to reimburse the private prosecutor PLN 480 for the costs of the appellate proceedings and to pay a PLN 90 fee to the State Treasury.
35. The appellate court considered that the trial court’s assessment of facts and legal reasoning were correct. The court stressed that in order to find that there was no office of defamation, all three conditions set out in Article 179 § 2 must be fulfilled jointly. It further stated:
“...Turning to the instant case, it should be considered that even if [the applicant] proved that her statements directed against Mr Kern were true or that she had a belief based on a well-founded basis that the allegations were true, that in any event, would not justify the trial court to apply Article 179 § 2. The firstinstance court rightly found that the action of I. Malisiewicz-Gąsior directed against A. Kern was an element of her election campaign, aiming at ‘promoting’ ... her own person, in order to obtain a positive election result...Therefore, [the applicant] could not be said to have been defending a socially justified interest, as she had been trying to achieve her private objective...”
36. Nevertheless, the Regional Court found that the sentence imposed on the applicant by the trial court was too harsh. In this connection the court established as follows:
“...The appellate court considers that, in deciding the severity of the criminal measures against the applicant, her particular psychological situation - since the beginning of all criminal proceedings against her - should have been taken into consideration. It is beyond doubt that she could have subjectively felt that the [prosecuting] authorities had been overactive, which was not without influence on her being able to control her emotions and on her motivations.”
37. The applicant could not afford to hire a lawyer to lodge a cassation appeal and therefore she applied to the Minister of Justice and the Ombudsman to lodge a cassation appeal against her conviction. On 15 December 1998 the Ombudsman allowed her application and filed with the Supreme Court a cassation appeal against the judgment of the Skierniewice Regional Court.
38. The Ombudsman submitted that the courts had failed to take into account evidence pointing to the fact that “the inadequacy of the actions of the police and the prosecution service in respect of herself and her family in the case concerning the kidnapping of M. K. could have led [the applicant] to the justified belief that her allegations concerning Mr Kern had been true and that she had been ‘defending a socially justified interest’”. In this connection, the Ombudsman stated in his appeal that:
“Furthermore, the courts’ view that the defendant was not defending a socially justified interest because she was participating in her own election campaign and aiming in the first place to achieve her own private objective is not supported by the evidence which was collected and disclosed at the hearing.
The participation in one’s own election campaign cannot be an obstacle to speaking on the subject of ensuring respect for the law by institutions and public personalities. What is more – an election campaign invariably constitutes a period of public statements on important social issues, which certainly include the respect for the law, especially by institutions and persons especially obliged to do so.
It is therefore difficult to consider that it was the defendant’s intention to promote herself and not – by using the opportunity to speak publicly – pointing, on the basis of her own experience, to the danger of breaking the law by a public institution as a result of yielding to the pressure of public personalities.”
39. The Ombudsman further submitted that prosecutors E.S. and E.C. had broken the law. He relied on the files on the disciplinary proceedings taken against both prosecutors.
40. Finally, the Ombudsman challenged the courts’ assessment of part of the evidence.
41. On 1 December 2000 the Criminal Section of the Supreme Court dismissed the cassation appeal. Its reasoning ended with the following conclusion:
“The irresistible conclusion is that the submissions made in the cassation appeal, formally of a procedural nature, concern in fact the allegation of an error in the assessment of facts taken as the basis for the decision and the assessment of evidence, which is not allowed in cassation proceedings.
Cassation proceedings cannot be transformed into third-instance proceedings dedicated to further consideration of all aspects of the submissions made in the appeal, which have already been analysed by the appellate court. (...)”
42. In the meantime, on 24 August and 28 September 2000 the Skierniewice District Court held hearings on the enforcement of the applicant’s prison sentence as she had failed to apologise to Mr Kern. The applicant did not attend the hearings.
43. On 23 October 2000 the Skierniewice District Court decided not to enforce the suspended prison sentence imposed on the applicant.
44. Article 178 of the Criminal Code 1969 read as follows:
“§ 1. Anyone who imputes to another person, a group of persons or an institution such behaviour or characteristics, which may debase them in the public opinion or expose to loss of the trust necessary for a certain position, occupation or a type of activity, shall be liable to imprisonment not exceeding 2 years, a restriction of liberty or a fine.
§ 2. Anyone who raises or makes public untrue allegation about behaviour or characteristics of another person, a group of persons or institutions in order to debase them in the public opinion or expose to loss of the trust necessary for a certain position, occupation or a type of activity, shall be liable to imprisonment not exceeding 3 years.
(...)
§ 4. The prosecution takes place under a private bill of indictment.”
Pursuant to Article 179:
“§ 2. There is no offence described in Article 178 § 1 if:
1) an allegation made publicly is true and the offender acts in the defence of a socially justified interest or has a belief based on a well-founded basis that he is defending such an interest, or
2) the offender makes an allegation publicly and has a belief based on a wellfounded basis that the allegation is true and that he is defending a socially justified interest.
§ 3. Non-existence of an offence resulting from the reasons described in §§ 1 and 2 does not exclude the offender’s liability for defamation because of the form in which an allegation was made or made public.”
VIOLATED_ARTICLES: 10
